 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             Noel Carter
 7

 8
                     IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,        )   Case No.   1:17CR00215 LJO
                                      )
12             Plaintiff,             )
                                      )   STIPULATION AND ORDER CHANGING
13       vs.                          )   SENTENCING DATE AND RELATED PSR
                                      )   DATES
14   NOEL CARTER,                     )
                                      )
15             Defendant.             )
                                      )   Judge: Honorable LAWRENCE J.
16
                                          O’NEILL
17

18

19
     TO: THE HONORABLE LAWRENCE J. O’NEILL, Presiding Justice,
20   Eastern District of California.
21
         IT IS HEREBY STIPULATED by and between the parties in this
22   action that the current dates set for the PSR to be distributed
23   to counsel, the informal objections, formal objections and the
24   sentencing hearing currently set in this case be vacated and
25   changed to the following:

26
     -PSR to counsel—December 24, 2018;
     -Informal objections due—January 7, 2019;
27
     -Formal objections due January 18, 2019; and
28




                                      - 1
 1   -Sentencing set for February 4, 2019 at 10:00 a.m. or as soon
 2   thereafter as is convenient for the court.
 3        This stipulation is needed based on the defendant being

 4
     moved immediately before the PSR interview was to take place.
     Counsel as well as the presentence officer were unaware of the
 5
     late move and went to meet for the interview in the Fresno
 6
     County Jail only to find Mr. Carter had been moved to Lerdo
 7
     Detention Facility. The presentence officer came down from
 8
     Sacramento and defense counsel came to Fresno to meet only to be
 9   told he had recently been moved. Counsel had checked the days
10   prior to the meeting and defendant was still in the Fresno
11   County jail. In addition, the presentence officer has a
12   prescheduled and mandatory use it or lose it vacation time in

13
     December and so this continuance is needed.
          I believe that time has been waived in this matter but out
14
     of an abundance of caution, the defendant, Noel Carter, hereby
15
     waives time for sentencing up to and including the new date of
16
     February 4, 2019.
17

18   Respectfully submitted,
19

20                                       /S/ Steven L. Crawford
                                    STEVEN L. CRAWFORD, Attorney for
21                                  NOEL CARTER
22
                                         /s/ Brian K. Delaney
23                                  BRIAN K. DELANEY, Assistant United
                                    States Attorney
24

25
     IT IS SO ORDERED.

26     Dated:   November 16, 2018          /s/ Lawrence J. O’Neill _____
                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28




                                     - 2
